Case 1:20-cv-04669-GBD Document 53 Filed 01/27/21 Page 1of1

    

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK Pera

ge
USOC Spar

ATHENA ART FINANCE CORP.,

Plaintiff,
-against-

 

THAT CERTAIN ARTWORK BY JEAN-MICHEL:
BASQUIAT ENTITLED HUMIDITY, 1982, : 20 Civ. 4669 (GBD)
IN REM,

Defendant-in-Rem.

GEORGE B. DANIELS, District Judge:

The January 28, 2021 conference is adjourned to March 18, 2021 at 10:00 a.m.

Dated: January 27, 2021
New York, New York
SO ORDERED.

Berar & Dorr
GEPRGE'S: DANIELS
I

TED STATES DISTRICT JUDGE

 

 

ry cr

 
